IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1850
                           Filed September 25, 2019


MARK LEE JACKSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Bradley McCall,

Judge.



      Mark Lee Jackson appeals the dismissal of his application for

postconviction relief. APPEAL DISMISSED.




      Kevin Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Nicholas E. Siefert, Assistant

Attorney General, for appellee State.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                          2


TABOR, Presiding Judge.

       After he was arrested for a parole violation, Mark Lee Jackson filed an

application for postconviction relief raising two claims:

       (1) the State improperly placed him at the Newton Correctional Facility while

he was awaiting his parole-revocation hearing, and

       (2) the State imposed improper disciplinary sanctions during that time.

       We cannot reach the merits of either issue. As the district court decided,

the first claim is moot, and Jackson does not show the issue is one of broad public

importance likely to recur. The second claim does not warrant granting a petition

for writ of certiorari. Because we have nothing to review, we dismiss his appeal.

    I. Facts, Prior Proceedings, and Supreme Court Orders

       Jackson was arrested in August 2017 on an alleged violation of parole

conditions. At the time of his arrest, the district court ordered Jackson to be held

by the Polk County Sheriff with placement at the Newton Correctional Facility

(Newton) rather than the county jail. While held at Newton, Jackson allegedly

disobeyed prison rules. After several disciplinary hearings, Jackson received thirty

days of disciplinary detention, loss of phone privileges for one hundred and eighty

days, and a three-day loss of evening recreation periods.

       In January 2018, Jackson filed a self-represented application for

postconviction relief alleging (1) deprivation of his due process rights while he was

placed at Newton awaiting his hearing, and (2) the illegal discipline taken against

him while he was in custody there. In May 2018, before the district court ruled on

Jackson’s application, an administrative law judge with the Iowa Board of Parole
                                         3


decided he violated the terms of his parole, revoked his parole status, and

transferred his custody to the director of the Iowa Department of Corrections.

       Then, in October 2018, the district court dismissed Jackson’s application for

postconviction relief. The court ruled: “Because Jackson has now been remanded

to the custody of the Department of Corrections, the issues related to his pre-

parole hearing detention are academic and moot.” The court also decided the

disciplinary action taken against Jackson did not amount to a deprivation of a

sufficient liberty interest to justify granting the relief requested. Jackson filed a

notice of appeal.

       After Jackson and the State filed their briefs, the Iowa Supreme Court

issued an order stating: “Review of prison disciplinary matters is by writ of

certiorari.   See Iowa Code §§ 822.2(1)(f), 822.9 [(2018)].”      The order asked

Jackson to file a statement addressing whether he had an appeal as a matter of

right on his claim the State illegally placed him at Newton before his revocation

hearing.

       In his statement, Jackson’s counsel asked the court to decide both issues

raised in the postconviction relief appeal “without a new and separate action under

a writ of certiorari.” In its response, the State argued the disciplinary proceedings

should be reviewed under section 822.2(1)(f) with review by writ of certiorari under

section 822.9. The State conceded Jackson could appeal as a matter of right from

his placement at Newton. In May 2019, the supreme court ordered Jackson’s

statement and the State’s response about certiorari review be submitted with the

appeal to the appropriate appellate court. Two months later, the supreme court

transferred the case to our court.
                                             4


       II.     Scope and Standards of Review

       We review postconviction-relief rulings for correction of errors at law.

Franklin v. State, 905 N.W.2d 170, 172 (Iowa 2017). When a prisoner claims the

State imposed discipline in violation of his constitutional rights, we review his claim

in light of the totality of the circumstances. Mark v. State, 556 N.W.2d 152, 153

(Iowa 1996). That treatment is functionally equivalent to de novo review. Risdal

v. State, 573 N.W.2d 261, 263 (Iowa 1998). Our review of the mootness issue is

limited to the correction of legal error. See Junkins v. Branstad, 421 N.W.2d 130,

135 (Iowa 1988).

        III.    Legal Analysis

         A. Placement at the Newton Correctional Facility

       Jackson contends the State did not have authority to hold him in a state

prison as opposed to a county jail pending his parole-revocation hearing. See

Iowa Code § 908.2(2). The district court was unwilling to rule on the lawfulness of

Jackson’s detention at Newton. The court decided the issue was moot because

Jackson had already been remanded to the Department of Corrections. The court

noted it could no longer grant Jackson the relief he requested—placement in a

county jail rather than in a state prison.

       On appeal, Jackson relies on In re M.T., 625 N.W.2d 702, 704 (Iowa 2001),

to suggest his claim falls within an exception to the mootness doctrine. He argues

the recurring nature of this issue affects “thousands of parolees” because

allegations of parole violations typically would be resolved before the placement

question could be decided in appellate review, citing to Rhiner v. State, 703

N.W.2d 174, 177 (Iowa 2005).
                                                 5


          A case is moot when the contested issue has become academic or

nonexistent and the court’s opinion would be of no force or effect in the underlying

controversy. M.T., 625 N.W.2d at 704. In deciding whether we should exercise

our discretion to review a moot action, we consider these factors: “(1) the private

or public nature of the issue; (2) the desirability of an authoritative adjudication to

guide public officials in their future conduct; (3) the likelihood of the recurrence of

the issue; and (4) the likelihood the issue will recur yet evade appellate review.”

State v. Hernandez-Lopez, 639 N.W.2d 226, 234 (Iowa 2002).

          As the State contends, our analysis both begins and ends with the first

factor. After his arrest, a Polk County judge ordered Jackson be placed at Newton

pending his parole-revocation hearing.1                That order affected only Jackson.

Jackson did not make a record concerning a policy that would impact other

parolees. Because of the private nature of the issue, we decline to apply the

public-interest exception. After Jackson went into the custody of the Department

of Corrections, no remedy could bring relief to his grievance over placement at

Newton. We affirm the district court’s ruling on mootness.

          B.      Disciplinary Sanctions

          Jackson contends the State imposed improper disciplinary measures when

    he was held at Newton. He challenges the district court’s conclusion the minor



1
    In its ruling, the district court explained:
            This arrangement is apparently pursuant to an agreement whereby
            individuals who are taken into custody for an alleged violation of their parole
            are held at the Newton Correctional Facility rather than in the county jail
            while awaiting their parole hearing. Such agreements are specifically
            authorized by Iowa Code Chapter 28E. The actual agreement between the
            counties of the 5th Judicial District and the Department of Corrections has
            not been made a part of the record herein.
                                       6


infractions did not invoke a protected liberty interest.   Jackson argues the

sanctions should be expunged from his record.

     Here, the proper vehicle to challenge these prison disciplinary sanctions is

a petition for writ of certiorari. See Iowa Code § 822.2(1)(f), 822.9. Certiorari

review is discretionary. Crowell v. State Pub. Def., 845 N.W.2d 676, 682 (Iowa

2014). We treat Jackson’s notice of appeal and briefing as a petition for writ of

certiorari. See Iowa R. App. P. 6.108. To merit review, Jackson must show the

district court exceeded its jurisdiction or otherwise acted illegally.   See id.

Because Jackson provides no valid ground to justify issuance of the writ, we deny

review and dismiss the matter. See Iowa Rs. App. P. 6.107(1)(d), 6.1001(2).

     APPEAL DISMISSED.